Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 8 February 1820
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					My Dear Harriet
					Washington 8th Feby 1820
				
				The boys left us on Sunday morning intending to arrive at your house on Saturday Evening when to my astonishment and terror John walked into the room yesterday evening very feverish and looking half wild with agition and fatigue and announced that his Trunk had been cut off from the Mail Stage and he had lost all the Clothes he had in the world—The reception his father gave him  was not such as to enliven the poor fellows spirits and he has again set forward with two old ragged Shirts past service which was all I could find to give him during the few hours that he staid—Mr A. requests you will have the goodness to purchase a piece of Linen for him and have it made up as soon as possible and when he arrives I will thank you to fit him out anew with every article necessary to make him comfortable. He will not want any more winter stockings but Cotton he must have for the Summer—I got some very cheap things at Babcocks such as pocket handkerchiefs Cravats &c I know you will kindly take this charge on you as it would occasion much delay to send to Quincy to beg one of them to do this business and you will send the accounts to Mr Adams stating that Mr. A—requested you so to do.My Sons have been very much pleased with their visit. they quitted us with more regret than I ever remember to have observed as they grow older their father takes more notice of them and talks more freely to them and this they set the higher value on from having been but little used to it—They however return to their studies with great cheerfulness and I hope will renew them with as much ardor as they have hitherto displayed—Spring appears to be coming on us very early to repay us for the unusual severity of our Winter and if it extends far to the North I fear our travellers will meet with dreadful roads.Present me kindly to your father & Mother and believe me—with great regard yours
				
					L. C. A—
				
				
			